Keener, P. J., and G-ridley, J., concur. On motion of defendants, Charles R. Blyth et al., copartners doing business as Blyth & Co., to modify the judgment order of December 30, 1932, by making additional findings of fact, it is hereby ordered that said motion is allowed and said finding of facts is modified so as to read as follows: Finding of facts: We find as facts that the defendants, through their agent, forwarded the draft drawn on Reid to the plaintiff Bank of Taylorsville for collection ; that said draft was duly received by that bank in the usual course of its business; that the bank draft of the plaintiff bank, sent to the defendants’ agent in payment of the draft sent by such agent to the plaintiff bank for collection, was the remittance of the plaintiff bank; that when such remittance was received by the defendants’ agent it had no knowledge of any facts which could reasonably constitute notice to it that there was anything irregular or improper in the handling of the transaction by the plaintiff bank or any of its officers or employees; that Reid had the authority, in the usual course of the business of the plaintiff Bank of Taylorsville, to buy bank drafts of the plaintiff the same as any other individual and to sign such drafts as cashier and use them in taking up drafts drawn on him; that during a period of three or four months prior to the transaction involved in this case, Reid had bought securities from the defendants, eight or ten times, and in each of those transactions the payment for the securities was made in the same manner as in the transaction involved in this case; that the defendants are not justly indebted to the plaintiff in the amount alleged in the declaration nor any part of it.